IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs October 18, 2011

                   STATE OF TENNESSEE v. CARL T. JONES

              Direct Appeal from the Criminal Court of Davidson County
                       No. 2005-A-450     Steve Dozier, Judge




               No. M2011-00878-CCA-R3-CD - Filed November 15, 2011


The Petitioner, Carl T. Jones, pled guilty to robbery and agreed to a sentence of six (6) years.
He subsequently filed a petition for writ of habeas corpus in the Davidson County Criminal
Court. The habeas corpus court dismissed the petition. The Petitioner now appeals that
dismissal. After a careful review of the record, we conclude that the Petitioner’s notice of
appeal is untimely. Moreover, the Petitioner offers no reasons why the interests of justice
would support a waiver of the filing deadline. Accordingly, we dismiss the Petitioner’s
appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J EFFREY S. B IVINS, delivered the opinion of the Court, in which J OSEPH M. T IPTON, P.J., and
J OHN E VERETT W ILLIAMS, J., joined.

Carl T. Jones, Tiptonville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Brent C. Cherry, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; Pamela Anderson, Assistant
District Attorney General for the appellee, State of Tennessee.


                                          OPINION

                           I. Background Facts and Procedure

       The Petitioner, Carl T. Jones (“Petitioner”), initially was charged in a two count
indictment with aggravated robbery and attempted robbery. He subsequently entered a guilty
plea on September 23, 2005, to the lesser charge of robbery. He agreed to a six year sentence
for this offense.1 The Petitioner now has filed a petition for habeas corpus relief seeking to
have his plea set aside. In his petition, the Petitioner appears to rehash the issues he raised
in an earlier petition. This earlier petition was dismissed by the habeas corpus court in
February of 2009. The Petitioner makes allegations that certain cell phone records would
exonerate him of the offense at issue in this case. The habeas corpus court dismissed this
later petition in an order entered on February 3, 2011. The Petitioner did not file his notice
of appeal until April 12, 2011.

                                               II. Analysis

        Ordinarily, a habeas corpus court’s judgment becomes final thirty days after the entry
of the judgment unless a notice of appeal is filed. Tenn. R. App. P. 4(a); see also State v.
Green, 106 S.W.3d 646, 648 (Tenn. 2003); State v. Boyd, 51 S.W.3d 206, 210 (Tenn. Crim.
App. 2000). An appeal as of right is initiated by filing a notice of appeal within thirty days
of the entry of the judgment. Tenn. R. App. P. 3(e) and 4(a). The Petitioner bears the
responsibility to properly perfect his appeal or to demonstrate that the “interests of justice”
merit waiver of an untimely filed notice of appeal. Tenn. R. App. P. 4(a).

        Clearly, the Petitioner’s notice of appeal was untimely filed in this action. The notice
of appeal was not filed until over two months after the February 3, 2011 order of the habeas
corpus court dismissing the petition. Therefore, we must look to see if the interests of justice
demonstrate a reason for us to waive the untimely filing. A review of the record indicates
that the Petitioner has not requested a waiver nor has he offered any explanation as to why
we should excuse the untimely filing. Accordingly, we dismiss this appeal as untimely.

                                             III. Conclusion

       Because the notice of appeal in this case was untimely filed and because the Petitioner
has offered no facts supporting a waiver of this untimely filing in the interests of justice, the
appeal is hereby dismissed.

                                                   _________________________________
                                                   JEFFREY S. BIVINS, JUDGE




        1
           At the same time, the Petitioner also pled guilty to charges in two other cases. He received an
effective sentence of nine (9) years at 30% for all three cases. The petition filed in this case only addresses
the instant case.

                                                     -2-